Citation Nr: 0926428	
Decision Date: 07/15/09    Archive Date: 07/22/09

DOCKET NO.  06-13 186	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an initial compensable rating for 
bilateral Achilles tendonitis.

2.  Entitlement to an initial compensable rating for 
recurrent bilateral patellofemoral pain syndrome.

3.  Entitlement to an initial rating higher than 10 percent 
for a right shoulder disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1978 to July 
2004.

This matter comes before the Board of Veterans' Appeals 
(Board) from a December 2004 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that granted 
noncompensable service connection for bilateral Achilles 
tendonitis, bilateral recurrent patellofemoral syndrome, and 
a right shoulder disability, effective August 1, 2004.  A May 
2006 rating decision increased the disability rating for the 
Veteran's right shoulder disability from 0 to 10 percent 
disabling, effective August 1, 2004.  In February 2009, the 
Board remanded the claim for additional development.  In 
March 2009, the Veteran testified before the Board at a 
hearing that was held at the RO.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.  


REMAND

Additional development is needed prior to further disposition 
of the claims.

In March 2009 testimony before the Board, the Veteran stated 
that his bilateral Achilles tendonitis, bilateral recurrent 
patellofemoral syndrome, and right shoulder disability, had 
each worsened since the date of the last VA examination in 
September 2006.  He stated that the pain associated with each 
disability had increased, such that he was required to take 
higher doses of pain medication.  He additionally stated, 
with respect to his right shoulder, that his duties at work 
had recently been changed in order to accommodate the 
increasing disability associated with his right shoulder.  
Specifically, his duties had been adjusted from working in a 
warehouse in shipment and receiving, to working indoors in an 
administrative capacity.  He stated that he now had 
difficulty lifting his right arm to shoulder level.

VA's duty to assist includes the conduct of a thorough and 
comprehensive medical examination.  Robinette v. Brown, 8 
Vet. App. 69 (1995).  When available evidence is too old for 
an adequate evaluation of the veteran's current condition, 
VA's duty to assist includes providing a new examination.  
Palczewski v. Nicholson, 21 Vet. App. 174 (2007); Snuffer v. 
Gober, 10 Vet. App. 400 (1997); VAOPGCPREC 11-95 (1995), 60 
Fed. Reg. 43186 (1995).  Although the Veteran's last VA 
examination is not necessarily stale, his conditions appear 
to have worsened since the date of the latest examination.  
Because there may have been a significant change in the 
Veteran's conditions, the Board finds that new examinations 
are in order.

Lastly, comprehensive VA treatment records have not been 
associated with the file.  Because the Veteran indicated in 
March 2009 testimony before the Board that he had received VA 
treatment for his disabilities, comprehensive VA records 
dated since August 2004 should be obtained.  38 C.F.R. 
§ 3.159(c)(2) (2007); Bell v. Derwinski, 2 Vet. App. 611 
(1992).  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the 
claims file records from the VA Medical 
Center in Alexandria, Louisiana, dated 
from August 2004 to the present.  If 
any of the records are no longer on 
file, request them from the appropriate 
storage facility.  All attempts to 
secure those records must be documented 
in the claims folder.

2.  After the VA records have been 
associated with the file, schedule the 
Veteran for a joints examination to 
determine the current nature and 
severity of his bilateral Achilles 
tendonitis, bilateral recurrent 
patellofemoral syndrome, and right 
shoulder disability.  The examiner 
should review the claims file and 
should note that review in the 
examination report.  Any opinion 
provided should be supported by a full 
rationale.  The examiner should 
specifically:

a)  Provide the range of motion of 
the right and left ankles 
(dorsiflexion and plantar flexion), 
expressed in degrees, as well as 
state whether there is any favorable 
or unfavorable ankylosis of either 
ankle.  

b)  Provide the ranges of motion of 
the right and left knees (flexion 
and extension), expressed in 
degrees, as well as state whether 
there is any arthritis, favorable or 
unfavorable ankylosis of the knees, 
or instability of the knees.  

c)  Provide the range of motion of 
the right shoulder, expressed in 
degrees, as well as state whether 
there is any favorable or 
unfavorable ankylosis of the 
shoulder, or instability of the 
right shoulder.  

d)  Lastly, state whether pain 
could significantly limit 
functional ability of the ankles, 
knees, and right shoulder during 
flare-ups or when the joints are 
used repeatedly over a period of 
time.  That determination should 
also, if feasible, be portrayed in 
terms of the degree of additional 
range of motion loss due to pain 
on use or during flare-ups.  In 
determining whether there is 
additional limitation of function 
with repetitive use, the examiner 
should specifically consider the 
statements of the Veteran 
regarding his functional capacity, 
and the frequency of flare ups.  
Dalton v. Nicholson, 21 Vet. App. 
23 (2007) (examination was 
inadequate where the examiner did 
not comment on the Veteran's 
report of in-service injury and 
instead relied on the service 
treatment records to provide a 
negative opinion).

3.  Then, readjudicate the claims.  If 
action remains adverse, issue a 
supplemental statement of the case and 
allow the appropriate time for 
response.  Then, return the case to the 
Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board is remanding.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2008).


_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

